                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



In re:                                        Case No. 17-17361-aih

RICHARD M. OSBORNE,                           Chapter 11

                     Debtor.                  Judge Arthur I. Harris


         FIRST NATIONAL BANK OF PENNSYLVANIA’S OBJECTION TO
             THE MOTION OF DEBTOR TO EMPLOY WILLIAM T.
              WULIGER, ESQ. AS SPECIAL COUNSEL [dkt # 266]

         Creditor First National Bank of Pennsylvania (“FNBPA”), successor by merger

to Park View Federal Savings Bank, by and through its undersigned counsel, files this

objection (“Objection”) to the motion of debtor Richard M. Osborne, Sr. (“Debtor”)

to employ William T. Wuliger, Esq. as special counsel [dkt # 266] (the “Motion”).

                            PRELIMINARY STATEMENT

         1.    This is the second time attorney William T. Wuliger, Esq. (“Wuliger”) has

requested this Court approve his employment as special counsel to continue to

represent this Debtor and/or various insiders of Debtor. Indeed, in the bankruptcy case

of In re: Orwell-Trumbull Pipeline Co., LLC, case no. 17-17135-aih, on December 13,

2017, as supplemented on January 17, 2018, Wuliger requested that this Court authorize

his employment as special counsel for Orwell-Trumbull Pipeline Co., LLC (“OTP”), an

insider of Debtor. In denying that request in the OTP bankruptcy case, this Court

remarked as follows:

               And I think it's important that, especially in the actions between
               Mr. Osborne as an individual and these entities that he owned or
               controlled or was a principal in, that were separate legal entities,




17-17361-aih    Doc 283    FILED 11/02/18    ENTERED 11/02/18 04:24:14       Page 1 of 14
               that we sort out all of these things. And if there are actions, for
               example, the Orwell -- the Gas Natural, which I think is a subsidiary
               or affiliate of the customer, Orwell Natural Gas, in this case, that we
               have the proper parties and we figure out who it is that stands to
               gain from claims. So it may be that [OTP] doesn't have a dog in that
               fight, but maybe it does. Maybe it needs to intervene. But we can't
               have just sort of a one lawyer representing the various claim holders
               to that. And prudence dictates that it be someone that has a clear
               knowledge as to who their client is and also not have a particular
               stake in it.

               (In re: Orwell-Trumbull Pipeline Co., January 23, 2018 Hearing
               Transcript, page 28, line 25; page 29, lines 1-16). A copy of the
               foregoing hearing transcript is attached hereto as Exhibit A.

      2.       This Motion is no different than the application filed in the OTP

bankruptcy case. In fact, central to this Motion is the law suit against Gas Natural, Inc.,

the same state court matter referred to above. Just like the previous application in the

OTP bankruptcy case, this Motion and the accompanying affidavit fail to comply with

the mandatory disclosure requirements of Bankruptcy Rule 2014(a), and further fail to

meet the requirements of 11 U.S.C. 327(e). Consequently, the Motion must be denied.

                                     BACKGROUND

      3.       On December 17, 2017, Debtor filed his voluntary petition for relief under

Chapter 11 of Bankruptcy Code.

      4.       On October 16, 2018, Debtor filed the Motion seeking to employ Wuliger

as special counsel for the following matters: (a) the Gas Natural law suit; (b) the Masco

Estate; (c) the Gorman claim; the (d) the Greg Osborne claim; and (e) the appeal of the

judgment in favor of FNB.

      5.       The Motion is supported by the Verified Statement of Wuliger (the

“Wuliger Affidavit”). The Wuliger Affidavit states, in pertinant, the following:




                                              2

17-17361-aih    Doc 283    FILED 11/02/18      ENTERED 11/02/18 04:24:14        Page 2 of 14
               a. “[Wuliger] does not hold a security interest guarantee or other

                  assurance of compensation for services performed and to be performed

                  in the case.” (Wuliger Affidavit, ¶ 3.d.)

               b. “The Debtor’s records show he is owed $118,105.41 in fees by the

                  Debtor for prepetition work, but his records reflect that he has matters

                  that involve both the Debtor and entities controlled by him for which

                  he is owed a total of $447,048.38 as of the petition date. As noted in

                  the Motion he received an assignment of $400,000 from the Gas

                  [N]atural settlement in satisfaction of that amount of his fees. He has

                  represented many companies owned by the Debtor in the past, but he

                  does not have any does not have [sic] an interest materially adverse to

                  the interest of the estate or any class of creditors by reason of any

                  direct or indirect relationship to, connection with the debtor, or for any

                  other reason. A statement of the amount owed on certain matters for

                  the Debtor or his entities in the last 12 months is attached. In the last

                  12 months he has been paid $114,690.49 from entities owned by the

                  Debtor; $39,000.00 from Sugar Bush Lane, LLC, and $10,000 each

                  from Rockefeller Oil Co., LLC and Cobra Pipeline Co., LLC with the

                  balance being paid from various other entities. He does not have any

                  other interest, direct or indirect, which may be affected by the

                  proposed representation.” (Wuliger Affidavit, ¶ 3.f.)

      6.       Some of the self-interested averments in the Motion and the Wuliger

Affidavit appear to be false, while others seem to raise more questions than provide

answers. The Motion and the Wuliger Affidavit fail to meet the mandatory disclosure


                                              3

17-17361-aih    Doc 283    FILED 11/02/18     ENTERED 11/02/18 04:24:14        Page 3 of 14
requirements of Bankruptcy Rule 2014. Moreover, neither the Motion nor the Wuliger

Affidavit show how the employment of Wuliger would benefit the estate.

                                 LAW AND ARGUMENT

A.     Failure to Disclose as Required by Bankruptcy Rule 2014(a)

       7.      Bankruptcy Rule 2014(a) is applicable to all applications to employ

professionals under Bankruptcy Code § 327, including applications to employ special

counsel pursuant to § 327(e).

       8.      Bankruptcy Rule 2014(a) requires, in pertinent part, that “[t]he

application shall state the specific facts showing the necessity for the employment, the

name of the person to be employed, the reasons for the selection, the professional

services to be rendered, any proposed arrangement for compensation, and, to the best of

the applicant's knowledge, all of the person's connections with the debtor,

creditors, any other party in interest, their respective attorneys and

accountants, the United States trustee, or any person employed in the office of the

United States trustee. The application shall be accompanied by a verified statement of

the person to be employed setting forth the person's connections with the debtor,

creditors, any other party in interest, their respective attorneys and

accountants, the United States trustee, or any person employed in the office

of the United States trustee.” (Emphasis added).

       9.      Bankruptcy Rule 2014 is much more comprehensive than § 327. In re

Southern Kitchens, Inc., 216 B.R. 819, 829 (Bankr. D. Minn. 1998). The rule is meant to

“ensur[e] that all professionals tender undivided loyalty and provide untainted service

in furtherance of their fiduciary responsibilities.” Rome v. Braunstein, 19 F.3d 54, 57

(1st Cir. 1994).


                                              4

17-17361-aih       Doc 283   FILED 11/02/18   ENTERED 11/02/18 04:24:14     Page 4 of 14
       10.     The language of Bankruptcy Rule 2014(a) requires mandatory disclosure

and precludes those professionals seeking appointment under § 327 from exercising any

discretion in deciding which connections merit disclosure.             Negligence regarding

disclosure is no excuse.    Halbert v. Yousif, 225 B.R. 336, 346 (E.D. Mich. 1998)

(citations omitted).

       11.     The Motion states that “Mr. Wuliger has been selected by Debtor to

perform these services because Mr. Wuliger has represented the Debtor and some of his

companies in several pieces of litigation in various courts. These pieces of litigation have

long histories and are somewhat complex and therefore it would be difficult for any

other counsel to take over that litigation., [sic] and so is already familiar with the

issues.” (Motion; pg. 1, Reasons for Selection). The Motion further states, “Mr. Wuliger

has represented Osborne and a number of his companies since 2014” and that “Mr.

Wuliger was engaged in representing himself, the Debtor and others in the matter of

Richard M. Osborne, et al. v. Gas Natural, Inc., Cuyahoga Case No. 17-CV-877354 at

the time the Debtor filed this bankruptcy case.” (Motion, pg. 2). Finally, the Motion

discloses that Wuliger filed an appeal on behalf of the Debtor of the judgment rendered

in favor of FNB against the Debtor. The Motion does not make any further disclosure of

connections with the debtor, creditors, any other party in interest.

       12.     The Motion and the Wuliger Affidavit fail to disclose numerous

connections with Debtor and insiders, including, but not limited to, the following UCC-1

financing statements and accompanying security agreements attached to said UCC-1

financing statements:

               a. That certain UCC-1 financing statement filed September 1, 2015 and

                  identified as OH00188712741, identifying Wuliger, individually, as


                                             5

17-17361-aih    Doc 283    FILED 11/02/18     ENTERED 11/02/18 04:24:14         Page 5 of 14
                  creditor and Osborne, individually, as a debtor, for obligations defined

                  as estimated billings in excess of $600,000, which are ongoing

                  obligations;

               b. That certain UCC-1 financing statement filed September 10, 2015 and

                  identified as OH00188905346, identifying Wuliger, individually, as

                  creditor and Osborne, individually, as a debtor, for obligations defined

                  as estimated billings in excess of $800,000, which are ongoing

                  obligations; and

               c. That certain UCC-1 financing statement filed September 10, 2015 and

                  identified as OH00188905891, identifying Wuliger, individually, as

                  creditor and Osborne, individually, as a debtor, for obligations defined

                  as estimated billings in excess of $600,000, which are ongoing

                  obligations. True and correct copies of the foregoing UCC-1 financing

                  statements are attached collectively as Exhibit 1.

       13.     Not only do the Motion and the Wuliger Affidavit fail to disclose the

foregoing security instruments and financing statements, but the Wuliger Affidavit

contains the apparently false averment stating, “[Wuliger] does not hold a security

interest guarantee or other assurance of compensation for services performed and to be

performed in the case.”

       14.     In addition to the foregoing undisclosed security interests, Wuliger has

failed to disclose numerous cases in which Wuliger represents Debtor and insiders of

the Debtor, including, but not limited to, the following cases:

               a. Richard M. Osborne, et al., v. Park View Federal Savings Bank, n/k/a
                  First National Bank of Pennsylvania, Cuyahoga County Court of
                  Common Pleas, Case No. CV-14-822810;


                                             6

17-17361-aih    Doc 283    FILED 11/02/18     ENTERED 11/02/18 04:24:14       Page 6 of 14
               b. Richard M. Osborne, et al., v. Kohrman, Jackson & Krantz PLL, et al.,
                  Cuyahoga County Court of Common Pleas, Case No. CV-14-830753;
               c. Richard M. Osborne, et al. v. D.F. King & Co., Inc., et al., Cuyahoga
                  County Court of Common Pleas, Case No. CV-15-844237;
               d. Richard M. Osborne, et al., v. Gas Natural Inc., Cuyahoga County
                  Court of Common Pleas, Case No. CV-15-844836;
               e. Richard M. Osborne, et al. v. FirstMerit Bank NA, Cuyahoga County
                  Court of Common Pleas, Case No. CV-15-852981;
               f. Richard M. Osborne, et al., v. Gas Natural Inc., Cuyahoga County
                  Court of Common Pleas, Case No. CV-17-877354;
               g. FirstMerit Bank NA v. Richard M. Osborne, et al., Lake County Court
                  of Common Pleas, Case No. 13CV002062;
               h. Richard M. Osborne, et al. v. Frantz Ward LLP, et al., Lake County
                  Court of Common Pleas, Case No. 13CV002450;
               i. PNC Bank National Association v. Heisley Hopkins Inc., et al., Lake
                  County Common Pleas, Case No. 14CV000062;
               j. Richard M. Osborne, et al. v. Gas Natural Inc., et al., Lake County
                  Common Pleas, Case No. 14CV001210;
               k. Great Plains Exploration LLC v. Gas Natural Inc., Lake County
                  Common Pleas, Case No. 14CV001326;
               l. Richard M. Osborne, et al. v. Gas Natural Inc., et al., Lake County
                  Common Pleas, Case No. 14CV001512;
               m. First National Bank of Pennsylvania v. Junior Properties Ltd., et al.,
                  Lake County Common Pleas, Case No. 14CV001716;
               n. First National Bank of Pennsylvania v. Junior Properties Ltd., et al.,
                  Lake County Common Pleas, Case No. 14CV001717;
               o. First National Bank of Pennsylvania v. Junior Properties Ltd., et al.,
                  Lake County Common Pleas, Case No. 14CV001718;
               p. First National Bank of Pennsylvania v. Junior Properties Ltd., et al.,
                  Lake County Common Pleas, Case No. 14CV001719;
               q. First National Bank of Pennsylvania v. Richard M. Trust UTA Dated
                  January 13, 1995, et al., Lake County Common Pleas, Case No.
                  14CV001720;
               r. First National Bank of Pennsylvania v. Heisley Hopkins, Inc., et al.,
                  Lake County Common Pleas, Case No. 14CV001722;
               s. First National Bank of Pennsylvania v. Black Bear Realty Ltd., et al.,
                  Lake County Common Pleas, Case No. 14CV001723;
               t. Aviation West Charters Inc. v. Richard Osborne, et al., Lake County
                  Court of Common Please, Case No. 14CV002116;


                                            7

17-17361-aih    Doc 283   FILED 11/02/18    ENTERED 11/02/18 04:24:14       Page 7 of 14
               u. 8500 Station Street LLC v. Os Air Inc., Lake County Court of Common
                  Pleas, Case No. 14CV002124;
               v. CF Bank v. Richard M. Osborne, Trustee, et al., Lake County Court of
                  Common Pleas, Case No. 15CF001708;
               w. Willoughby Supply Company v. Richard M. Osborne, Lake County
                  Court of Common Pleas, Case No. 15CV000956;
               x. FirstMerit Bank NA v. Oz Gas Aviation LLC, Lake County Court of
                  Common Pleas, Case No. 15CV001880;
               y. Richard M. Osborne Trust, et al. v. FirstMerit Bank NA, et al., Lake
                  County Court of Common Pleas, Case No. 16CV000363;
               z. Chicago Title Insurance Company v. Osborne Inc., et al., Lake County
                  Court of Common Pleas, Case No. 17CV000880;
               aa. Orwell Trumbull Pipeline Co. LLC v. Cobra Pipeline Co. Ltd., Lake
                   County Court of Common Pleas, Case No. 18CV000634;
               bb. Estate of Jerome T. Osborne, et al. v. Village of Kirtland Hills, et al.,
                   Lake County Court of Common Pleas, Case No. 18CV000725;
               cc. Rockefeller Oil Company LLC v. Orwell Trumbull Pipeline Co. LLC,
                   Lake County Court of Common Pleas, Case No. 18CV000726;
               dd. Ohio State of Ex Rel Richard M. Osborne v. Judge Eugene Lucci,
                   Eleventh District Court of Appeals; Case No. 2014-L-125;
               ee. Espyville of Pennsylvania LLC v. Ron Bon Inc., et al., Eleventh District
                   Court of Appeals, Case No. 2015-L-086;
               ff. Richard Osborne, Trustee, et al. v. LeRoy Township, Eleventh District
                   Court of Appeals, Case No. 2015-L-118;
               gg. Richard M. Osborne, Trustee, et al. v. Home Savings & Loan
                   Company of Youngstown Ohio, Eleventh District Court of Appeals,
                   Case No. 2016-L-023;
               hh. CF Bank v. Richard M. Osborne, Trustee, et al., Eleventh District
                   Court of Appeals, Case No. 2016-L-044;
               ii. FirstMerit Bank v. Osborne, Trustee, et al., United States District
                   Court, Northern District of Ohio, Case No. 12-cv-02298;
               jj. Wells Fargo Equipment Finance, Inc. v. Osborne, United States
                   District Court, Northern District of Ohio, Case No. 13-cv-01875;
               kk. Durgerian, et al. v. Osborne, et al., United States District Court,
                   Northern District of Ohio, Case No. 13-cv-02805;
               ll. Gas Natural Inc. v. Osborne, United States District Court, Northern
                   District of Ohio, Case No. 13-cv-02181;




                                             8

17-17361-aih    Doc 283    FILED 11/02/18     ENTERED 11/02/18 04:24:14        Page 8 of 14
               mm. Osborne, et al. v. Park View Federal Savings Bank, et al., United
                 States District Court, Northern District of Ohio, Case No. 15-cv-00299;
                 and
               nn. Cobra Pipeline Co., Ltd. v. Gas Natural Inc. et al., United States
                   District Court, Northern District of Ohio, Case No. 15-cv-00481.

       15.     A search for Wuliger as counsel in the online records of the Clerk of Courts

for the Court of Common Pleas, Lake County, Ohio, reveals that Wuliger’s entire Lake

County, Ohio litigation practice appears to be representing Debtor and various insiders.

       16.     The most troubling of the litany of undisclosed cases are the cases filed

post-petition, specifically, (a) Estate of Jerome T. Osborne, et al. v. Village of Kirtland

Hills, et al., Lake County Court of Common Pleas, Case No. 18CV000725, and (b)

Rockefeller Oil Company LLC v. Orwell Trumbull Pipeline Co. LLC, Lake County Court

of Common Pleas, Case No. 18CV000726. In the first of these cases, Wuliger represents

the plaintiffs, which includes the Debtor. In the second case, Wuliger represents the

plaintiff Rockefeller Oil Company LLC, an insider, against OTP, another insider. Not

only did Wuliger seek employment as special counsel for OTP just several months before

filing this suit, his office represented OTP as counsel of record in the appeal of the

judgment awarded to FNB. This suit is a possible violation of Rule 1.7 of the Ohio Rules

of Professional Conduct.

       17.     The duty to disclose connections with the debtor, creditors, any other

party in interest is a mandatory requirement of Bankruptcy Rule 2014, which applies

not only § 327(a), but also to § 327(e). Wuliger has failed to meet this requirement, and

this alone is grounds to deny the Motion.

B.     Failure to Satisfy the Requirements of § 327(e)

       18.     Section 327(e) of the Bankruptcy Code specifically provides, in pertinent

part, that Debtor “with the court's approval, may employ, for a specified special purpose,


                                             9

17-17361-aih    Doc 283    FILED 11/02/18     ENTERED 11/02/18 04:24:14       Page 9 of 14
 other than to represent the trustee in conducting the case, an attorney that has

 represented the debtor, if in the best interest of the estate, and if such attorney

 does not represent or hold any interest adverse to the debtor or to the

 estate with respect to the matter on which such attorney is to be employed.”

 (Emphasis added).

        19.    “The language of § 327(e) sets up a three-prong test for the employment of

 special counsel. First, the employment may only be authorized for a ‘specified special

 purpose’ other than ‘conducting the case.’ The ‘special purpose’ must be unrelated to

 the debtor's reorganization and must be ‘explicitly defined or described in the

 application seeking approval of the attorney's employment.’” In re Running Horse,

 L.L.C., 371 B.R. 446, 451 (Bankr. E.D. Cal. 2007) (citing 3 Collier on Bankruptcy (15th

 Ed. Rev.) ¶ 327.04[9][d] (2006)).

        20.    “The second and third prongs of the ‘special counsel’ test are dependent

 upon the first. Once the purpose for special counsel's employment is adequately and

 specifically defined, then the debtor must show that the proposed attorney or law firm

 ‘does not represent or hold any interest adverse to the debtor or to the estate’ with

 respect to the specified purpose of the proposed employment. The Debtor must also

 show that the employment of special counsel for a specified purpose is in the ‘best

 interest of the estate.’” Running Horse, 371 B.R., at 451.

        21.    The Motion fails to demonstrate that Wuliger does not hold any interest

 adverse to the Debtor’s estate. Rather, the Motion and the Wuliger Affidavit freely

 admit that Wuliger is individually pursuing a $400,000 claim in the Gas Natural

 litigation which was allegedly assigned to Wuliger by Debtor as compensation for

 accrued and unpaid legal fees on various matters. According to the Wuliger Affidavit,


                                             10

17-17361-aih   Doc 283     FILED 11/02/18     ENTERED 11/02/18 04:24:14     Page 10 of 14
 these legal fess were not just owed by the Debtor, but for various insiders as well. The

 Motion states, “Mr. Wuliger was engaged in representing himself, the Debtor and

 others” in the Gas Natural litigation. This is clearly an interest adverse to the Debtor’s

 estate, not to mention a possible violation of Rule 3.7(a) of the Ohio Rules of

 Professional Conduct.

        22.    Further, it is entirely unclear who is entitled to the claims in the Gas

 Natural case. At the hearing on the request to employ Wuliger as special counsel for the

 Gas Natural litigation in the OTP bankruptcy case, Wuliger, arguing on behalf of

 himself, explained to this Court how the Gas Natural lawsuit was not, in reality, the

 Debtor’s claim. Rather, Wuliger explained that the real party in interest to that claim

 was OTP, and not Debtor. Debtor, however, was named as the plaintiff to that lawsuit

 instead of OTP. Apparently this was part of the litigation strategy solely to avoid the

 specific defense of jurisdictional priority that could have been raised against OTP, but

 not against the Debtor. Specifically, Wuliger explained to this Court, in pertinent part,

 as follows:

               Now, why wasn't the Debtor named as a party? Mr. Dortch had filed
               a similar lawsuit, but not identical, in Lake County, in which he
               named [OTP]. To avoid a jurisdictional priority argument, because
               I thought the better court was the Cuyahoga County Court, realizing
               the Lake County Court had no appetite -- whenever the PUCO is
               mentioned, they always defer. I knew that the Cuyahoga County
               Court could not, given the jurisdictional demands in the contract,
               and so I named Osborne. At the end of the day, the money would
               have gone to [OTP]. I don't envision any resolution that this Court
               wouldn't approve with the appropriate disbursements going to
               [OTP].

               (Ex. A, In re: Orwell-Trumbull Pipeline Co., January 23, 2018
               Hearing Transcript, page 23, lines 11-24).




                                            11

17-17361-aih   Doc 283    FILED 11/02/18     ENTERED 11/02/18 04:24:14        Page 11 of 14
        23.    “A fiduciary ... may not perfect his claim to compensation by insisting that,

 although he had conflicting interests, he served his several masters equally well or that

 his primary loyalty was not weakened by the pull of his secondary one.” In re Fretter

 Inc., 219 B.R. 769, 778 (Bankr. N.D. Ohio 1998) (citing Woods v. National Bank & Trust

 Co. of Chicago, 312 U.S. 262, 269, 61 S.Ct. 493, 497, 85 L.Ed. 820 (1941)).

        24.    In addition to the Gas Natural litigation, the Motion also seeks the

 appointment of Wuliger as special counsel to resolve a claim with the Masco Estate as it

 relates to the real property located at 434 Water, Chardon, OH parcel no. 10-154300.

 434 Water is no longer a part of the Debtor’s estate. The Court granted FNB relief from

 stay and abandonment of that parcel on April 15, 2018 [dkt # 108]. Clearly, the Debtor’s

 employment of special counsel at a rate of $450 per hour with respect to abandoned

 property outside of the bankruptcy estate is not within the best interest of the estate.

        25.    In addition to the Gas Natural litigation and the Masco Estate, the Motion

 seeks to employ Wuliger as special counsel for both the Gorman claim and the Greg

 Osborne claim. Both of these appear to potentially be claims against insiders. Greg

 Osborne is clearly an insider.      Notwithstanding, the Motion fails to provide any

 specificity concerning the Greg Osborne claim to demonstrate to creditors and other

 interested parties that retaining special counsel at $450 per hour to prosecute what

 appears to be a simple breach of contract claim for money damages is beneficial. The

 Motion fails to specify any sort of complexity that would justify such an engagement, as

 opposed to the retention of special counsel on a contingent fee basis as is routinely done.

        26.    Likewise, the Motion also lacks any sort of specificity with regards to the

 Michael Gorman claim. The Motion fails to state why retaining special counsel in

 Cleveland, Ohio at $450 per hour to prosecute what appears to be a simple claim for


                                              12

17-17361-aih   Doc 283     FILED 11/02/18     ENTERED 11/02/18 04:24:14         Page 12 of 14
 money damages against an individual located in North Carolina is in the best interest of

 the estate. Further, the Debtor and Wuliger failed to disclose a certain lawsuit filed

 post-petition known as Estate of Jerome T. Osborne, et al. v. Village of Kirtland Hills,

 et al., Lake County Court of Common Pleas, Case No. 18CV000725, where attorney

 Wuliger represents the plaintiffs, including both the Debtor and Georgeann Osborne

 Gorman. Michael Gorman appears to be a family relation to the Debtor, and therefore,

 Wuliger potentially failed to disclose the connection.

           27.   Finally, the Debtor seeks to retain Wuliger as special counsel to prosecute

 the appeal of the Judgment awarded FNB. The appeal is currently stayed during the

 pendency of the Debtor’s and various insiders’ bankruptcy cases. Retaining special

 counsel at an hourly rate to prosecute a stayed case is not in the best interest of the

 estate.

           WHEREAS, FNB respectfully submits that the Motion, and all relief requested in

 relation thereto be denied.

 Dated: November 2, 2018                    Respectfully submitted,

                                            /s/ Nathaniel R. Sinn
                                            Matthew H. Matheney (0069974)
                                            Gregory P. Amend (0081247)
                                            Nathaniel R. Sinn (0088467)
                                            Buckingham, Doolittle & Burroughs, LLC
                                            1375 E. 9th Street, Suite 1700
                                            Cleveland, Ohio 44114
                                            Telephone: (216) 621-5300
                                            Facsimile: (216) 621-5440
                                            Email: mmatheney@bdblaw.com
                                                   gamend@bdblaw.com
                                                   nsinn@bdblaw.com
                                            COUNSEL FOR FIRST NATIONAL BANK OF
                                            PENNSYLVANIA




                                              13

17-17361-aih      Doc 283   FILED 11/02/18     ENTERED 11/02/18 04:24:14       Page 13 of 14
                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on November 2, 2018, a true and correct copy
 of the foregoing was served via the Court’s electronic case filing system on the
 following who are listed on the Court’s Electronic Mail Notice List:

                Gregory P. Amend: gamend@bdblaw.com
                Alison Archer: alison.archer@ohioattorneygeneral.gov
                Adam S. Baker: abakerlaw@sbcglobal.net
                Austin B. Barnes III: abarnes@sandu-law.com
                Robert D. Barr: rbarr@koehler.law
                David T. Brady: dbrady@sandu-law.com
                LeAnn E. Covey: lcovey@clunkhoose.com
                Gregory M. Dennin: greg@gmdlplaw.com
                Glenn Forbes: bankruptcy@geflaw.net
                Stephen R. Franks: amps@manleydeas.com
                Stephen John Futterer: sjfutterer@sbcglobal.net
                Stephen D. Hobt: shobt@aol.com
                Christopher J. Klym: bk@hhkwlaw.com
                Matthew H. Matheney: mmatheney@bdblaw.com
                Kelly Neal: kelly.neal@bipc.com
                David M. Nuemann: dnuemann@meyersroman.com
                Timothy P. Palmer: timothy.palmer@bipc.com
                Kirk W. Roessler: kroessler@walterhav.com
                John J. Rutter: jrutter@ralaw.com
                Frederic P. Schwieg: fschwieg@schwieglaw.com
                Michael J. Sikora, III: msikora@sikoralaw.com
                Andrew M. Tomko: atomko@sandhu-law.com
                Jeffrey C. Toole: toole@buckleyking.com
                Michael S. Tucker: mtucker@ulmer.com
                Maria D. Giannirakis: maria.d.giannirakis@usdoj.gov
                Scott R. Belhorn: Scott.R.Belhorn@usdoj.gov


                                                    /s/ Nathaniel R. Sinn
                                                    Nathaniel R. Sinn (0088467)
 CL2:487262_v1




                                               14

17-17361-aih        Doc 283   FILED 11/02/18   ENTERED 11/02/18 04:24:14     Page 14 of 14
